Citation Nr: 1524845	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDING OF FACT

The Veteran did not have service on land or in the waters offshore of the Republic of Vietnam, including the inland waterways, during the Vietnam War era; the Veteran is not presumed to have been exposed to an herbicide agent during service, nor was he otherwise exposed to an herbicide agent during service; and, diabetes mellitus is not etiologically related to service.


CONCLUSION OF LAW

Diabetes mellitus was not caused or aggravated by service, and service connection for diabetes mellitus may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran submitted his claim as a part of the Fully Developed Claim program.  As part of that program, VCAA notice was provided to the Veteran in May 2012.  Thus, the Veteran was provided what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the information concerning how disability ratings and the effective date are determined.  The Board also notes that the Veteran submitted a printed web page from the VA Public Health website, in which VA provides notice that Veterans who served in Thailand on the U-Tapao Royal Thai Air Force Base near the air base perimeter anytime between February 1961 and May 1975 may have been exposed to herbicides and may qualify for VA benefits.  Thus, the Veteran had actual notice of what is needed to substantiate his claim for service connection, and the Board finds that VA has fulfilled its duty to notify.  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, relevant post-service treatment records, and lay statements have been associated with the record.  

As discussed below, the competent evidence does not establish any in-service occurrence that could have resulted in the Veteran's diabetes mellitus.  Thus, obtainment of a VA examination is not warranted to determine whether the Veteran's diabetes mellitus is related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a Veteran was exposed to an herbicide agent during active service and is diagnosed with diabetes mellitus that manifested to a compensable degree at any time after service, the diabetes mellitus is presumed service-connected, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  See 38 C.F.R. § 3.307(a); 38 C.F.R. § 3.309(e).  

The Veteran argues that his diabetes mellitus is related to alleged exposure to herbicides during his service in Thailand on the Royal Thai Air Force Base in U-Tapao.  See May 2012 Veteran statement and claim. The Board acknowledges that the Veteran submitted a printed web page from the VA Public Health website that indicates that Veterans who served in Thailand on the U-Tapao Royal Thai Air Force Base near the air base perimeter anytime between February 1961 and May 1975 may have been exposed to herbicides.  An undated "Memorandum for Record: Herbicide Use in Thailand during the Vietnam Era" reflects facts that are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  

This Memorandum does concede sporadic use of non-tactical (commercial) herbicides within fenced perimeters, and indicates that if the Veteran's occupation or unit was one that regularly had contact with the base perimeter (e.g., security police units and dog handlers), there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Board notes that the service personnel records show that the Veteran's occupations in service at the U-Tapao Royal Thai Air Force Base were Instrument Repairman and Flight Line Specialist, and that the Veteran served at the base during the requisite period.  See also DD -214.  However, there is no indication in the service personnel records and no argument by the Veteran that the Veteran's duties had regular contact with the base perimeter.  

The Board acknowledges the Veteran's argument that service connection is warranted because he has talked with other men who were at the same base and who did the same duty as the Veteran, and these men were granted "this claim with the same medical problem" as the Veteran.  However, the Board notes that it must make a determination as to the Veteran's claim on appeal based on the facts shown and based on facts that are relevant to the Veteran's claim.  Because there is no indication by the Veteran or by these men that their duties at the U-Tapao Royal Thai Air Force Base included regular contact with the base perimeter, the Board finds that this argument is of no probative value.  

The Board also acknowledges that the Veteran served in the flight line and as an instrument repairman "on B-52s."  See service personnel records; May 2012 Veteran statement.  However, there is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  The Veteran is not competent to determine what type of chemical may have been on the outside of aircraft.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  There are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.  See undated "Memorandum for Record: Herbicide Use in Thailand during the Vietnam Era."

For these reasons, there is no affirmative evidence to indicate that the Veteran was exposed to an herbicide agent, tactical or non-tactical, during his service in Thailand.  

Further, the Veteran has not contended, and there is no indication in the record, that the Veteran served in the Republic of Vietnam, to include in the waters offshore Vietnam, nor that he had service in other locations with conditions of service involving duty or visitation in the Republic of Vietnam.  See e.g., May 2012 Veteran statement (stating that he did not serve on the ground in Vietnam).  Therefore, the Veteran may not be presumed to have been exposed to herbicides on the basis of service in Vietnam.  See 38 C.F.R. § 3.307(a); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

For these reasons, the Board concludes that the Veteran may not be presumed to have been exposed to an herbicide agent, and the Veteran was not otherwise exposed to an herbicide agent in service.  Accordingly, the Veteran's diabetes mellitus is not presumed to have incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).  	

The Board acknowledges that the Veteran reported that his "VA doctor agrees it [herbicide exposure] was the cause of his diabetes."  See January 2013 notice of disagreement.  The Veteran is competent to report a contemporaneous medical diagnosis and opinion.  See Jandreau v. Nicholson, 492 F3d 1372 (Fed. Cir. 2007).  However, for the above reasons, exposure to an herbicide agent in service is not shown.  Further, there is no indication by the Veteran or in the record that the Veteran's VA doctor observed that the Veteran was exposed to an herbicide agent in service, or that the VA doctor based this opinion on review of the Veteran's claims file and service records.  For these reasons, the Board finds that the Veteran's doctor's opinion that the Veteran's diabetes mellitus was caused by herbicide exposure in service is speculative at best and is of no probative value. 

The Board also notes that there is no lay argument or medical evidence to indicate that the Veteran's diabetes mellitus manifested in service or within the first post-service year.  Accordingly, service connection for diabetes mellitus may not be presumed.  38 C.F.R. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran's diabetes mellitus is not otherwise shown to have been caused or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evidence indicates no event, injury, or disease in service that could have caused or aggravated the diabetes mellitus.  The Board also notes that because the record is silent for treatment or complaints for diabetes mellitus for decades after discharge from service, it is very unlikely that this disability incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Because an in-service incurrence or aggravation of a disease or injury is not shown, the second Shedden element is not met, and service connection for the Veteran's diabetes mellitus is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Because the preponderance of the evidence is against the claim for service connection for diabetes mellitus, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for diabetes mellitus is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


